   Case: 4:21-cv-00958-NAB Doc. #: 5 Filed: 08/13/21 Page: 1 of 5 PageID #: 12




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

KIERRA SHANTA MARTIN,                               )
                                                    )
                Plaintiff,                          )
                                                    )
        V.                                          )           No. 4:2 1-CV-958-NAB
                                                    )
ST. LOUIS CITY FAMILY COURT, et al. ,               )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on self-represented plaintiffK.ierra Shanta Martin's motion

for leave to proceed in forma pauperis and submission of a civil complaint. Plaintiff will be granted

leave to proceed in forma pauper is, and this action will be dismissed for lack of jurisdiction.

                                           Legal Standard

        The Federal Rules of Civil Procedure require this Court to dismiss a complaint if it

determines at any time that it lacks jurisdiction. Fed. R. Civ. P. 12(h)(3). Moreover, a complaint

filed in forma pauper is must be dismissed if it is frivolous, malicious, or fails to state a claim upon

which relief can be granted. 28 U.S .C. § 1915. An action is frivolous if it " lacks an arguable basis

in either law or fact. " Neitzke v. Williams, 490 U.S . 319, 328 (1989). An action fails to state a claim

upon which relief can be granted if it does not plead "enough facts to state a claim to relief that is

plausible on its face. " Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble , 429

U.S . 97, 106 (1976). This means that " if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework. " Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone
    Case: 4:21-cv-00958-NAB Doc. #: 5 Filed: 08/13/21 Page: 2 of 5 PageID #: 13




v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F .2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone , 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                              The Complaint

        Plaintiff files her civil complaint against the "St. Louis City Family Court, Rhonda Norris,

All Supervisors on Case, Guardian [ad Li tum] Sarah on Case, and Kerry Allen. " 1 Plaintiff invokes

this Court's federal question jurisdiction, and identifies her claims as "negligence, professional

misconduct." (ECF No. 1 at 3). She identifies herself and defendants Rhonda Norris and the St.

Louis City Family Court as Missouri citizens. Other than listing the remaining defendants in the

caption, she makes no allegations against them and does not identify their states of citizenship.

She sets forth her statement of claim, in its entirety, as follows:

        1.       What happened to you? Part[ies] made false statements and wrongful took
                 my rights from my child

        2.       When did it happen? 2018.

        3.       Where did it happen? St. Louis City Court



1
  This case is one of 7 civil actions plaintiff has brought prose and in forma pauperis in this Court since
February 25 , 2019. See Martin v. Swearingen, o. 4: I 9-cv-314-HEA (E.D. Mo. Feb. 25 , 2019); Martin et
al. v. Benett, No. 4: 19-cv-315-SNLJ (E.D. Mo. Feb. 25 , 2019); Martin et al. v. Dunne, No. 4: l 9-cv-541-
HEA (E.D. Mo. Mar. 19, 2019); Martin v. Benett, No. 4: l 9-cv-2933-NCC (E.D. Mo. Oct. 29, 2019); Martin
v. Swearingen, No. 4: 19-cv-3082 JCH (E.D. Mo. Nov. 12, 2019); and Martin v. Legal Servs.-E.D. Mo. , No.
4:2 l-cv-957-JAR (E.D. Mo. Jul. 30, 2021) (dismissed Aug. 4, 2021). The claims plaintiff asserted in many
of these actions are similar to those asserted in the instant complaint. This Court takes judicial notice of the
foregoing prior litigation, the records of which are public records filed in this United States District Court
and which relate closely to the case at bar. See United States v. Jackson , 640 F.2d 614, 617 (8th Cir. 1981)
(citations omitted).

                                                       2
  Case: 4:21-cv-00958-NAB Doc. #: 5 Filed: 08/13/21 Page: 3 of 5 PageID #: 14




       4.      What injuries did you suffer? Emotional distress, [illegible] pam and
               suffering

       5.      What did each defendant personally do, or fail to do, to harm you? I
               complied with every court order, drops, housing, working [since] he's be in
               the divorce, and I stated I was injured and couldn't work and they stop my
               visits and still took my rights from me for my child.


Id. at 5. For relief, plaintiff seeks justice on her and her child's behalf and $300,000 in damages.

                                             Discussion

       Federal courts are courts of limited, not general, jurisdiction. Thomas v. Basham, 931 F.2d

521 , 522 (8th Cir. 1991 ). The existence of jurisdiction is a threshold requirement that must be

assured in every federal case. Kronholm v. Fed. Deposit Ins. Corp. , 915 F.2d 1171 , 1174 (8th Cir.

1990); see also Sanders v. Clemco Indus., 823 F .2d 214, 216 (8th Cir. 1987) ("The threshold

requirement in every federal case is jurisdiction and we have admonished the district court to be

attentive to a satisfaction of jurisdictional requirements in all cases"). The issue of the existence of

jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley Park, Mo.,

567 F.3d 976, 982 (8th Cir. 2009). As noted above, if this Court determines at any time that it lacks

subject matter jurisdiction, it must dismiss the action. Fed. R. Civ. P. 12(h)(3).

       Federal question jurisdiction gives district courts original jurisdiction of civil actions

"arising under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331. Federal

question jurisdiction is proper where a plaintiff asserts " [a] non-frivolous claim of a right or

remedy under a federal statute." Northwest South Dakota Prod. Credit Ass 'n v. Smith, 784 F.2d

323 , 325 (8th Cir. 1986). " If the asserted basis of federal jurisdiction is patently meritless, then

dismissal for lack of jurisdiction is appropriate. " Biscanin v. Merrill Lynch & Co. , Inc. , 407 F .3d

905, 907 (8th Cir. 2005).

                                                   3
   Case: 4:21-cv-00958-NAB Doc. #: 5 Filed: 08/13/21 Page: 4 of 5 PageID #: 15




        Here, plaintiff invokes this Court' s federal question jurisdiction, but she asserts no claims

that arise under the Constitution, laws, or treaties of the United States. Plaintiff may have intended

to bring claims pursuant to 42 U.S.C. § 1983, but she does not allege that any of her federally-

protected rights were violated. Plaintiff does not cite, nor is the Court aware, of any other federal

statute under which her claims could be brought. The Court therefore concludes that plaintiffs

assertion of this Court' s federal question jurisdiction is patently meritless, and that her allegations

fail to present a non-frivolous claim of a right or remedy under 42 U.S.C. § 1983 or any other

federal statute.

        Additionally, plaintiff cannot establish diversity jurisdiction because her case falls within

the domestic relations exception to federal jurisdiction. The domestic relations exception "divests

the federal courts of jurisdiction over any action for which the subject is a divorce, allowance of

alimony, or child custody." Kahn v. Kahn , 21 F.3d 859, 861 (8th Cir. 1994). Furthermore, when a

cause of action is closely related to an action for divorce, alimony, or child custody, federal courts

generally abstain from exercising jurisdiction. Id. Moreover, plaintiff alleges that she and two other

defendants are citizens of Missouri and non-diverse. Therefore, for the foregoing reasons, this

action will be dismissed for lack of jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed informa pauperis

(ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.




                                                   4
  Case: 4:21-cv-00958-NAB Doc. #: 5 Filed: 08/13/21 Page: 5 of 5 PageID #: 16




       IT IS FURTHER ORDERED that plaintiff's motion for appointment of counsel (ECF

No. 3) is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   ~ a y of August, 2021.




                                                  .ROSS
                                                 D STATES DISTRICT JUDGE




                                          5
